FILED
CHARLOTTE, NC

JUN 23 2020

IN THE UNITED STATES DISTRICT COURT Us DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA —_—_ wesTERN DISTRICT OF NC
CHARLOTTE DIVISION

DOCKET NO.: 3:20cr192-KDB

UNITED STATES OF AMERICA
CONSENT ORDER AND

JUDGMENT OF FORFEITURE
PENDING RULE 32.2(c)(2)

Vv.

ANTHONY BLANE BYRNES

l. The following property is forfeited to the United States pursuant to 18 U.S.C. §§
924 and 982, 21 U.S.C. § 853, and/or 28 U.S.C. § 2461(c), provided, however, that forfeiture of
specific assets is subject to any and all third party petitions under 21 ULS.C. § 853(n), pending final
adjudication herein:

One Apple iPhone, serial number BGG-E2946A, seized on or about April 12, 2019
during the investigation;

One Dell Inspiron laptop computer, serial number JD83ZN2 and SD cards, seized on
or about August 7, 2019 during the investigation;

One Apple iPhone 7, scrial number BGG-E3085A seized on or about August 7, 2019
during the investigation;

Virtual currency seized during the investigation;

Approximately $3,830.00 in US currency seized on or about April 12, 2019 during the
investigation;

One Smith & Wesson, Model Bodyguard, .380 caliber pistol, serial number EAF6599
and ammunition seized on or about April 12, 2019 during the investigation;

Approximately $9,446.00 in US currency seized on or about August 7, 2019 during
the investigation;

One Glock, Model 19Gen4, .9 caliber pistol, serial number BGWW5311, and
ammunition, seized on or about August 7, 2019 during the investigation; and

Case 3:20-cr-00192-KDB-DSC Document 8 Filed 06/23/20 Page 1of3

 
One Taurus, Model G2C, .9 caliber pistol, serial number TLW16371, and
ammunition, seized on or about August 7, 2019 during the investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3, If and to the extent required by Fed. R. Crim. P. 32.2(6)(6), 21 U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture.

4, Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s Office is authorized to conduct any discovery needed to identify, locate, or dispose of
the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United
States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or property used in any manner to facilitate the commission of such offense(s) and are
therefore subject to forfeiture pursuant to 18 U.S.C. §§ 924 and 982, 21 U.S.C. § 853, and/or 28
U.S.C. § 2461(c). The Defendant hereby waives the requirements of Fed. R. Crim. P. 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment against Defendant. If the
Defendant has previously submitted a claim in response to an administrative forfeiture proceeding
regarding any of this property, Defendant hereby withdraws that claim, If Defendant has not
previously submitted such a claim, Defendant hereby waives all right to do so. As to any firearms
listed above and/or in the charging instrument, Defendant consents to destruction by federal, state,
or local law enforcement authorities upon such legal process as they, in their sole discretion deem
to legally sufficient, and waives any and all right to further notice of such process or such
destruction,

Case 3:20-cr-00192-KDB-DSC Document 8 Filed 06/23/20 Page 2 of 3

 

 

 
 

R. ANDREW MURRAY
UNITED STATES ATTORNEY

[LD

SANJBEM_BHASKER

Assistant United States Attorney

Signed this th day June 2020,

Case 3:20-cr-00192-KDB-DSC Document 8 Filed 06/23/20 Page 3 of 3

A Ls ye
Ml! CLG

 

 

ANTHONY BLANE BYRNES
Defendant
)

SV

 

PETER ADOLF, ESQ.
Attorney for Defendant

DanKs-

THE HONORABLE fA VID C. KEESLER
UNITED STATES MAGISTRATE JUDGE

 
